DETAILED ACTION
Acknowledgements
In the reply filed August 24, 2021, the applicant amended claims 1, 6-9, 12, 13, 16-18, and 20.
The applicant cancelled claims 3-5 and 14-15.
Currently claims 1, 2, 6-13 and 16-20 are under examination. 

Allowable Subject Matter
Claim 1, 2, 6-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The addition of language regarding the activated and prepared positions as well as the characteristics of the cover, when combined with the other limitations of the independent claims, is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679